DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/16/2019 and 7/30/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/29/2017. 
Status of Application
Claims 1-3, 7-8, 10, and 14-15 are pending. Claims 1 and 7 are the independent claims. Claims 1-3, 7-8, and 10 have been amended. Claims 14-15 have been added. Claims 2-4 9, and 11-13 have been previously cancelled. This Non-FINAL Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 11/12/2021.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/12/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Non-Final office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                        Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 15 is rejected for failing to clearly recite the metes and bounds of the claim and is thus indefinite. Claim 15 states “attached to a steering wheel” and it is not clearly understood what is meant. Does this mean on the steering wheel, part of the steering wheel, and where the attached term stop? Would the steering column be part of the steering wheel? The dash display? As currently presented, Claim 15 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is interpreting any connection to a steering wheel, at being “attached”.  Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-8, and 10 are rejected under 35 USC 103 as being unpatentable over Knechtel (DE102014106794A1), in view of JP (Japanese Patent Publication 3156582U) and in further view of Lowe (United States Patent Publication 2019/0001947).
With respect to Claim 1: While Knechtel discloses “An electric vehicle comprising” [Knechtel, Abstract and ¶ 0001]; 
“a traveling motor configured to operate a wheel” [Knechtel, ¶ 0021-0024]; 

“a controller configured to control the traveling motor and the working machine motor based on an output control signal” [Knechtel, ¶ 0008-0011]; 
“a battery configured to supply electric power to the traveling motor, the working machine motor, and the controller” [Knechtel, ¶ 0008-0011]; 
“a temperature detector configured to detect a temperature of the battery” [Knechtel, ¶ 0008-0011]; 
“wherein when a detected temperature from the temperature detector is greater than a predetermined reference temperature” [Knechtel, ¶ 0008-0011];
“the controller operates at least one of the traveling motor and the working machine motor with a corrected output smaller than a normal output set based on the output controls” [Knechtel, ¶ 0008-0011];
“wherein the temperature detecting unit detects a temperature of an electrolyte of the battery” [Knechtel, ¶ 0002];
“wherein when detected temperature from the temperature detecting unit becomes equal to or lower than the reference temperature after the at least one of the traveling motor and the working machine motor operates with the corrected output, the at least one of the traveling motor and the working machine motor operates with the normal output again” [Knechtel, ¶ 0008-0011];
Knechtel does not specifically state that the vehicle is a forklift, rather a truck that can lift and tilt or that the vehicle has an alarm unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JP into the invention of Knechtel to not only monitor a battery system of a vehicle and control said vehicle based on the battery temperature as Knechtel discloses but to also use this system on a forklift as taught by JP with a motivation of creating a more robust system that can work on many vehicle with many motors and further JP demonstrates that temperature measured motor control is on many types of vehicles. Additionally, the claimed invention is merely a combination of old, well known elements battery monitoring with vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Lowe, which vehicle control system that monitors vehicle control teaches “wherein the controller supplies an alarm control signal to the alarm unit when at least one of the traveling motor and the working machine motor operates with the corrected output” [Lowe, ¶ 0067 and 0104]
“wherein the alarm unit outputs both alarm sound and light in response to the alarm control signal from the controller when at least one of the traveling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lowe into the invention of Knecthel to not only monitor a battery system of a vehicle and control said vehicle in a reduced fashion based on the battery temperature as Knecthel discloses but to also alert the user when the vehicle is not functioning as expected as taught by Lowe with a motivation of creating a more robust system where the user is informed about the function of the vehicle [Lowe, ¶ 0104]. Additionally, the claimed invention is merely a combination of old, well known elements battery monitoring with vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Knechtel discloses “wherein when the detected temperature is higher than the predetermined reference temperature, the corrected output has a smaller value as a temperature difference between the detected temperature and the predetermined reference temperature is increased” [Knechtel, ¶ 0010].
With respect to Claim 3: Knechtel discloses “further comprising: a lookup table in which predetermined multiple corrected outputs are stored based on the temperature difference and the normal output” [Knechtel, ¶ 0010]; 

With respect to Claims 7-8 and 10: all limitations have been examined with respect to the vehicle in claims 1-3. The method taught/disclosed in claims 7-8 and 10 can clearly perform thon the vehicle of claims 1-3. Therefore claims 7-8 and 10 are rejected under the same rationale.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Knechtel (DE102014106794A1), in view of JP (Japanese Patent Publication 3156582U) and in further view of Lowe (United States Patent Publication 2019/0001947) and in further view of Bertness (United States Patent Publication 2004/0140904).
With respect to Claim 14: While Knechtel discloses controlling the vehicle based on battery temperatures, Knecthel does not specifically alerting the user.
Lowe, which vehicle control system that monitors vehicle control teaches “wherein the alarm unit outputs both the alarm sound and the light in order to notify that an output of the as least one of the traveling motor and the working machine motor is forcibly reduced” [Lowe, ¶ 0067 and 0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lowe into the invention of Knecthel to not only monitor a battery system of a vehicle and control said vehicle in a reduced fashion based on the battery temperature as Knecthel discloses but to also alert the user when the vehicle is not 
Further, Bertness, which vehicle control system that monitors a battery temperatures teaches “wherein the alarm unit outputs both alarm sound and light when the battery temperatures are past thresholds” [Bertness, ¶ 0012-0013];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bertness into the invention of Knecthel to not only monitor a battery system of a vehicle and control said vehicle based on the battery temperature as Knecthel discloses but to also alert the user when the battery’s temperature are above thresholds as taught by Bertness with a motivation of creating a more robust system where the user is informed about the function of the vehicle. Additionally, the claimed invention is merely a combination of old, well known elements battery monitoring with vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention 
Examiner’s Note: The statements of intended use or field of use are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
The examiner suggests removing the phrase “to notify a user of the  one of the traveling motor and the working machine motor is forcible reduced due to the high temperature of the battery” to clarify the claim language. Although claim 14 recites intended use statements mentioned above, it is the Office’s stance that the prior arts cited, in combination teach/disclose the claimed limitation including the functional limitation.
Claim 15 is rejected under 35 USC 103 as being unpatentable over Knechtel (DE102014106794A1), in view of JP (Japanese Patent Publication 3156582U) and in further view of Lowe (United States Patent Publication 2019/0001947) and in further view of Nepomuceno et al. (United States Patent 10,026,309).
With respect to Claim 15: While Knechtel discloses controlling the vehicle based on battery temperatures, Knecthel does not specifically alerting the user.
Nepomuceno, which vehicle control system that monitors vehicle control teaches “wherein the alarm unit is attached to a steering wheel” [Neopmuceno, Col 6 lines 28-47].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Neopmuceno into the invention of Knecthel to not only monitor a battery system of a vehicle and control said vehicle in a reduced fashion based on the battery temperature as Knecthel discloses but to also alert the user when as taught by Nepomuceno with a motivation of creating a more robust system where the user is informed about the function of the vehicle. Additionally, the claimed invention is merely a combination of old, well known elements battery monitoring with vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669